Citation Nr: 0114518	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  00-05 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
nonspecific dermatitis of the right foot.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and her spouse


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from September 1994 to 
September 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Seattle, Washington, which granted service connection for 
nonspecific dermatitis of the right foot, rated as 
noncompensably disabling, effective from September 16, 1998.  
Thereafter, the veteran's claims folder was transferred to 
Lincoln, Nebraska.  In March 2000, the RO increased the zero 
percent rating to 10 percent, effective from September 16, 
1998.  Since a rating in excess of 10 percent is possible, 
the matter remains on appeal.  AB v. Brown, 6 Vet. App. 35 
(1993).

In March 2001, the Board remanded the case to obtain evidence 
not then of record.  In compliance with the Board's remand, 
the RO has completed the requested development and the case 
has been returned for appellate review.  Stegall v. West, 11 
Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate her claim.

2.  The veteran's nonspecific dermatitis of the right foot is 
manifested by pain, intense pruritus, exfoliation, lesions, 
fissures with bleeding, and subjective complaints of marked 
disfigurement.  



CONCLUSION OF LAW

The criteria for an initial rating of 30 percent for 
nonspecific dermatitis of the right foot have been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7806 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the VA has made reasonable efforts to assist 
the veteran in the development of information and evidence 
necessary to substantiate her claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The veteran underwent a contemporaneous VA 
examination in February 2000.  Although the examination 
report indicates that the veteran's medical records were not 
available for review, the Board notes that the veteran, a 
registered nurse, provided the examiner with a detailed 
account of her medical history, and that the examiner 
detailed clinical results found on examination and addressed 
the veteran's subjective complaints.  In light of the 
foregoing, the Board finds that the VA examination report 
satisfies the requirements of 38 C.F.R. § 4.2 (2000).  It is 
also noted that the veteran was afforded a hearing at the RO 
in March 2000, and that the January 2000 statement of the 
case as well as the March 2000 supplemental statement of the 
case sufficiently apprise the veteran of the evidence needed 
to substantiate her claim, applicable law and regulations, as 
well as pertinent reasons and bases associated.  The veteran 
has not identified any outstanding medical evidence.

Accordingly, despite the change in the law brought about by 
the Veterans Claims Assistance Act of 2000 (VCAA), a remand 
of this issue is not required for compliance with the notice 
and duty to assist provisions contained in the new law.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Because the Board finds that no 
additional notification or development action is required 
under the VCAA, it would not be potentially prejudicial to 
the veteran if the Board were to proceed to issue a decision 
at this time.  See Bernard v. Brown, 4 Vet. App. 384, 392-394 
(1993).

The veteran seeks an increased rating for nonspecific 
dermatitis of the right foot.  Under the laws administered by 
the VA, disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities. 

Dermatitis exfoliativa is rated as eczema.  38 C.F.R. § 
4.118, Diagnostic Code 7817, 7819 (2000).  Eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area, warrants a 10 percent evaluation.  
Eczema with constant exudation or itching, extensive lesions, 
or marked disfigurement warrants a 30 percent evaluation.  A 
rating of 50 percent is warranted for eczema with ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or which is exceptionally repugnant.  38 
C.F.R. § 4.118, Diagnostic Code 7806.  A total disability 
rating may be assigned in the most severe cases of dermatitis 
exfoliativa with constitutional symptoms.  (See Note 
following Diagnostic Code 7819.)

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by the VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
the evidence of record pertaining to the veteran's medical 
history.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, beyond that discussed below, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical history 
and findings pertaining to the skin disease.

On VA examination in December 1998, the veteran reported a 
right foot disorder diagnosed as nonspecific eczema.  She 
stated that she had had several skin scrapings, none of which 
demonstrated a fungal infection.  The veteran reported that 
the skin disease was aggravated by wearing shoes and socks, 
and standing for prolonged time periods.  She took Temovate 
for control of the symptoms.  It was also reported that the 
veteran worked as a registered nurse and was frequently 
required to stand on her feet for prolonged periods.  
Physical examination revealed cracking and peeling of the 
plantar aspect, mostly concentrated under the first and 
second metatarsophalangeals.  The impression was nonspecific 
dermatitis of the right foot.

A September 1999 VA outpatient treatment report shows that 
the veteran complained of a rash of the right foot.  She also 
reported flare-ups when wearing shoes and socks, along with 
cracking and bleeding.  Objective evaluation revealed scaling 
lichenification, without erythema, cracking, or fissures at 
that time.  The assessment was pompholyx (dyshidrosis 
eczema).  

Photographs of the veteran's right foot are also of record.  

On VA examination in February 2000, the veteran stated that 
she initially noticed lesions of the right foot in the spring 
of 1995.  She denied having any constant immersion type 
syndrome, but stated that the skin on the plantar surface of 
the right foot, mostly over the distal metatarsals, had began 
to breakdown and the she had had fissures that opened, 
cracked, and bled.  They were painful and difficult to stand 
on.  Prior to discharge from service, she received steroid 
creams.  The veteran also stated that in the summer time, her 
symptoms improved somewhat but she was embarrassed when her 
foot was visible because of the chronic changes.  Her 
subjective complaints consisted of constant, intense itching 
and bleeding of the right foot.  She also complained of pain 
when the fissures cracked open and bled.  She took topical 
steroids, which did not help, and over-the-counter athlete's 
feet medication for itching, which could be intense.  The 
veteran added that she avoided working full time because 
prolonged standing initiated cracking and bleeding of the 
fissures.  

On physical examination, the examiner noted that the 
photographs showed fissures and bleeding.  There was 
exfoliation about the ball of the foot along with two areas 
of fissures, one between the right fourth and fifth 
metatarsals and one underneath the right small toe.  There 
was exfoliation and dryness of the skin, but no crusting.  
There was evidence of bleeding and a lesion of the center of 
the plantar surface of the foot.  The veteran stated that the 
lesion started as a small pustule.  It then opened and led to 
fissuring, cracking, and bleeding.  Intense pruritus 
underneath the skin of the distal metatarsals was also 
reported.  The diagnosis was eczematous dermatitis of the 
plantar surface of the right foot with frequent episodes of 
fissuring and bleeding.  

At her personal hearing in March 2000, the veteran testified 
that she has constant bleeding and itching of the right foot.  
She stated that her right foot bled approximately four times 
a week and exuded clear fluid at all times.  She also 
testified that while at work, she changed her shoes to avoid 
sweating, but her foot itched the entire time.  She indicated 
her foot symptoms improved when not working or wearing shoes.  
The veteran also testified that her disease was called 
dermatitis and that she was told that dermatitis is related 
to stress or sweat.  But, when specifically asked if her 
disease was related to stress, she stated that she had not 
been told that her disease was related to stress.  The 
veteran testified that she changed her shoes often to avoid 
sweating, and that she was a jogger and continued to run.  
During the hearing, the veteran also stated that her right 
foot disease was repugnant because she is embarrassed when 
she goes to the pool, and that she cannot wear sandals.  The 
veteran's spouse testified that her foot disability caused 
itching, and when working extra shifts or three or four days 
in a row, her symptoms increased.  He also stated that her 
foot was unsightly.

In this case, the clinical evidence more nearly approximates 
the criteria for a 30 percent rating.  The veteran's right 
foot dermatitis disease is productive of constant itching 
with pain and lesions and bleeding fissures.  Additionally, 
based on the veteran's testimony and photographs submitted, 
the Board finds that when considering the evidence in the 
light most favorable to the veteran, her right foot disease 
is disfiguring.  When viewing the veteran's symptoms as a 
whole, the Board finds that the criteria for an increased 
rating of 30 percent have been met.

However, the evidence does not demonstrate that the criteria 
for a rating in excess of 30 percent have been met.  In this 
regard, the Board acknowledges that the veteran is a medical 
professional and that at the hearing she characterized her 
foot disability as repugnant.  Nonetheless, even when 
considering the veteran's testimony, the clinical evidence 
does not establish that the disability is productive of 
ulceration, extensive exfoliation, or crusting.  
Additionally, the veteran did not indicate that her disease 
may be related to stress, and the medical evidence is 
completely devoid of any evidence illustrating systemic or 
nervous manifestations.  Although the right foot disease is 
productive of lesions, dryness, and fissures with bleeding, 
upon reviewing the photographs presented and clinical 
findings detailed, it is not exceptionally repugnant.  The 
Board also notes that there is no evidence of record 
demonstrating that the veteran specializes in dermatology.  
Therefore, her statements, while credible, are of less 
probative value than the objective evidence of record.  Her 
spouse's statements are also of lesser probative value as he 
has not been shown to be other than a layperson in observing 
the veteran's symptoms.  Accordingly, the preponderance of 
the evidence is against the assignment of a rating in excess 
of 30 percent.

Based on the aforementioned reasoning and in view of the 
veteran's complaints of having constant flare ups, the Board 
finds that since service connection has been in effect an 
initial rating of 30 percent, and no more, is warranted.  The 
Board also finds that the veteran's disability has not been 
shown to be more or less than 30 percent disabling during any 
period when service connection has been in effect.  Thus, 
additional consideration of "staged-ratings" is not 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999). 

The Board has also considered the provisions of 38 C.F.R. § 
3.321 (2000).  But, in this case, the record before the Board 
does not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  Thus, a referral for additional 
consideration of this matter is not warranted.  


ORDER

Entitlement to an initial rating of 30 percent for 
nonspecific dermatitis of the right foot is granted, subject 
to the law and regulations pertinent to the disbursement of 
monetary funds.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

